DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are currently pending in U.S. Patent Application No. 17/079,822 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 21-40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation in part, “analyzing, by the computing device, the identified at least one frame”.  There is insufficient antecedent basis for this limitation, ‘the identified at least one frame’, in the claim.  More specifically, the preceding ‘receiving’ limitation establishes basis for an ‘indication identifying a content object within at least one frame’.  While Applicant may intend for the frame/limitation in question to pertain/correspond to one associated with the indication, the indication itself serves to identify a ‘content object’ - as distinguished from a specific frame.  In other words, for an instance that the content object exists within more than one frame, it is not clear which specific frame of that set has been ‘identified’ for the purposes of subsequent analysis.  Stated differently, the indication serves to identify at minimum a content object and not necessarily one or more specific frames, and while Applicant may have intended for the indication to be made within/by use of a specific frame/image (user selection/delineation of the object itself or object in part), the claim broadly requires only an indication received more broadly (e.g. selection of a metadata tag associated with/identifying said content object, ‘more like this’, or ‘why am I seeing this content?’ button(s), etc.).  For the purposes of compact prosecution Examiner reads the limitation in question such that the language ‘identified’ in line 7 is stricken. 
Claims 30 and 39 are the non-transitory CRM and device/system claims corresponding to method claim 21, and are rejected accordingly in view of that ‘the identified at least one frame language of lines 9 and 10 respectively.
Dependent claims 22-29, 31-38, and 40 inherit and fail to cure that/those deficiencies as identified for the case(s) of claim(s) 21/30/39 above and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 21-27, 30-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2015/0248918).

As to claim 21, Tang teaches/suggests a method comprising:
streaming, by a computing device over a network to a device of a user (402 406 of Fig 4, user equipment device 300 of Fig. 3, [0065]), a streaming media file comprising a plurality of frames of content (Fig. 11 1102, [0027] “As referred to herein, the tem1s "media asset" and "content" should be understood to mean an electronically consumable user asset, such as television programming, as well as pay-per-view programs, on-demand programs (as in video-on-demand (VOD) systems), Internet content (e.g., streaming content, downloadable content, webcasts, etc.), video clips, audio, content information, pictures, rotating images, documents, playlists, websites, articles, books, electronic books, blogs, advertisements, chat sessions, social media, applications, games, and/or any other media or multimedia and/or combination of the same”, [0038] “The video signal may include a series of frames. For each frame of the video signal, the media guidance application may use a content recognition module or algorithm to determine the objects (e.g., people, places, things, etc.) in each of the frames or series of frames, which may be used to determine objects, attributes, and/or events in the media asset”, [0043] “Internet content may include web events, such as a chat session or webcast, or content available on-demand as streaming content or downloadable content through an Internet website or other Internet access (e.g. FTP)”, [0085], [0088]);
receiving, by the computing device over the network from the user device, an indication of a request for additional content (‘interactive feature’, ‘additional media guidance’ [0031] “genre or category information, actor information, logo data for broadcasters' or providers' logos, etc.”, ‘additional information associated with the object’ ([0110], claim 10), ‘additional information’ Fig. 10/[0023], etc.), the indication identifying a content object within at least one frame of the streaming media file (Abs “In one embodiment, a user selection of an area of a video of a program presented on a second screen may be received. An object in the video corresponding to the selected area may then be identified, as well as an attribute of the object relative to an event in the program”, Fig. 11 1106 Receive a User Selection of an Area of the Video Presented, [0005], [0024], [0041] “A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device”, [0061], [0095] “A user selection of any one or more of objects 516, 512, and 508 may be received as a user input by receiving a user selection of an area of the video presented in screen 502. Such a user selection may be received as one or more user inputs. For example, a single coordinate pair corresponding to a user selected location within a particular object presented in screen 502. Alternatively or in addition, a user selection of any one or more of objects 516, 512, and 508 may be received by receiving a set of coordinate pairs corresponding to a border drawn around that particular object in screen 502. This may entail a full circle being drawn around the particular object, an arc or any other shape that partially encircles an object being drawn around the object, a non-closed circle (e.g., a spiral) that goes fully around the particular object but does not close onto itself being drawn, and/or a cross being drawn that may have as its intersection a location with the object and/or whose start and end points may indicate the extent of the area. The input need not fully encompass the selected object”);
analyzing, by the computing device, the identified at least one frame, said analysis comprising identifying information related to the content object (Fig. 11 1108-1110, [0031], [0038] “may use a content recognition module or algorithm to generate data describing the context, content, and/or any other data necessary for determining objects, attributes, and/or events in a media asset. For example, the content recognition module may use object recognition techniques such as edge detection, pattern recognition, including, but not limited to, self-learning systems (e.g., neural networks), optical character recognition, on-line character recognition (including but not limited to, dynamic character recognition, real-time character recognition, intelligent character recognition), and/or any other suitable technique or method to determine objects, attributes, and/or events in the media asset ... content recognition module or algorithm to determine the objects (e.g., people, places, things, etc.) in each of the frames or series of frames, which may be used to determine objects, attributes, and/or events in the media asset”, [0039-0040], [0112] “control circuitry 304 may compare the selected area against an Internet database of movie information that includes images of actors (either all actors and actresses, actors and actresses active during the time period the presented program was filmed and/or actors and actresses who starred in the presented program)”, [0113-0114], [0117], [0135]);
retrieving, by the computing device, augmenting information related to the content object ([0023], [0031] “One of the functions of the media guidance application is to provide media guidance data to users. As referred to herein, the phrase, "media guidance data" or "guidance data" should be understood to mean any data related to content, such as media listings, media-related information (e.g., broadcast times, broadcast channels, titles, descriptions, ratings information (e.g., parental control ratings, critic's ratings, etc.), genre or category information, actor information, logo data for broadcasters' or providers' logos, etc.), media format (e.g., standard definition, high definition, 3D, etc.), advertisement information (e.g., text, images, media clips, etc.), on-demand information, blogs, websites, and any other type of guidance data that is helpful for a user”, [0035], [0100], [0112], [0135], [0005] “selected manner of marking”;  Examiner notes while more preferable equivalent disclosure exists in e.g. [0031], [0035] e.g. ‘actor information’, the ‘selected manner of marking’ may optionally correspond to ‘augmenting information’ (see [0004] colored highlights to distinguish offense vs. defense players) as the claim places no constraints regarding the manner in which the augmenting information is related to the content object (e.g. if it is surrounding/highlighting/emphasizing an object ([0102], border 804), it is arguably both augmenting information and ‘related’ to the object marked) – particularly in further view of e.g. [0102] describing that displayed text may be part of ‘the manner of marking’ – ‘this is player A’, ‘this is player B’, etc., [0117] “control circuitry 304 may use the identity of the participant to retrieve information on current events in the sporting event from a live data feed regarding the sporting event, and use this information to determine attributes of the selected object relative to each of these current events. The live data feed may, for example, include information identifying the current ball carrier and the position of the ball in each play of a football match”); and
communicating, by the computing device, said augmenting information to the user device for display in conjunction with the display of the content object (Fig. 6, Fig. 11 1114, [0077], [0080] “Content and/or media guidance data delivered to user equipment devices 402, 404, and 406 may be over-the-top (OTT) content”, [0100], [0102] “displaying text associated with the object”, [0106], [0119], [0123]).

As to claim 22, Tang teaches/suggests the method of claim 21.
Tang further teaches/suggests the method wherein said communication causes the augmenting information to be displayed within a user interface (UI) portion that is displaying the streaming media file (Fig. 8, augmenting information 804 for object/player 504 displayed in UI portion 800, Fig. 10/[0023], [0110], [0119], [0123] in further view of those optionally displayed media guidance embodiments e.g. actor/player information displayed in conjunction with marked object [0102]).

As to claim 23, Tang teaches/suggests the method of claim 21.
Tang further teaches/suggests the method wherein said communication causes the augmenting information to be displayed within a separate user interface (UI) portion that is displaying the streaming media file (Fig. 6, UI portion associated with 406 separate from 402 and as a portion of a UI spanning networked equipment/devices 402 and 406).

As to claim 24, Tang teaches/suggests the method of claim 21.
Tang teaches/suggests the method further comprising determining, based on said analysis, attributes of the content object, wherein said identifying information is based on said attributes (Fig. 11 1110 Identify an Attribute of the Object, Fig. 12 1202, [0008] “identifying the attribute of the object may involve one or more of identifying that the object is a speaker of a current line of dialogue, that the object is a participant in a sporting event who has possession of a piece of equipment associated with this event, that the object is a participant in a sporting event who scored a point, or that the object is a participant in a sporting event who is within a particular region of the venue of the sporting event”, [0035], [0038], etc.).

As to claim 25, Tang teaches/suggests the method of claim 24.
Tang further teaches/suggests the method wherein said attributes comprise information selected from a group consisting of: color, number, size, font, shade, angle, wrinkle and lighting value ([0038], [0113] “to identify any objects found in the user selected area by performing optical character recognition (OCR) upon the selected area or any other content recognition technique discussed above. Any text located within the selected area may correspond to a player jersey number and/or the name of the player written on his or her jersey. This information may itself sufficiently describe the user selected object, and/or control circuitry 304 may use this information to search the media guidance data and/or a database of the third-party server for additional information”).

As to claim 26, Tang teaches/suggests the method of claim 21.
Tang further teaches/suggests the method wherein said at least one frame comprises a set of frames ([0038] “The video signal may include a series of frames. For each frame of the video signal, the media guidance application may use a content recognition module or algorithm to determine the objects (e.g., people, places, things, etc.) in each of the frames or series of frames”).

As to claim 27, Tang teaches/suggests the method of claim 26.
Tang teaches/suggests the method further comprising:
analyzing the set of frames, said analysis comprising identifying a set of content objects (objects of [0032], and [0034] “any act performed upon one or more objects may be considered an event. For example, an event may be an object being carried or otherwise moved into a particular region (e.g., the ball being carried into the endzone), an object being moved in a particular manner (e.g., a ball being thrown), another object reaching the object (e.g., a player entering an end-zone)”, [0038] “and/or any other suitable technique or method to determine objects, attributes, and/or events in the media asset”);
executing a trained network model, wherein information related to the set of frames and information related to the set of content objects comprises input to the model ([0038] “self-learning systems (e.g., neural networks)”; Examiner notes these two instances of ‘information related to’ may be same information and of a scope including the frames themselves as input, as an alternative to e.g. co-processed synchronous/accompanying metadata ([0115]) and/or retrieved information ([0116]), [0115] “Control circuitry 304 may also process both the received video signal and the synchronous metadata to identify a user selected object”); and
identifying the content object from the set of content objects ([0038], [0115] “to identify a user selected object”, [0117] “For example, after identifying the selected object as a particular participant in a sporting event, control circuitry 304 may use the identity of the participant to retrieve information on current events in the sporting event from a live data feed regarding the sporting event, and use this information to determine attributes of the selected object relative to each of these current events”).

As to claims 30-36, these claims are the non-transitory CRM claims corresponding to method claims 21-27 respectively, and are rejected accordingly.  See equivalent CRM/structural disclosure of Tang [0138].

As to claims 39-40, these claims are the device/apparatus claims corresponding to method claims 21 and 27 respectively, and are rejected accordingly.  See corresponding structure e.g. Tang Fig. 3 and control circuitry 304.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 28-29 and 37-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  As to the limitations of claim 28/37, Tang teaches/suggests the method further comprising video/frame data, see also [0029], [0038], [0130]) and data indicating where and when each content object within the set of content objects appears within each frame ([0032] “Synchronous metadata may include fields indicating objects visible in a particular scene of a program, the location of these visible objects in a video of the scene, information describing one or more events occurring in the scene, and/or information describing the relationship of one or more objects (visible or otherwise) to the one or more events occurring in the scene”, [0127] “At step 1208, control circuitry 304 may identify a particular location of the user selected object in the second screen (e.g., the location of object 504 in screen 700). This location may be a single point or an area. For example, control circuitry 304 may identify a location that corresponds to the user selected area or to an area indicates by coordinates retrieved from the synchronous metadata”).  Tang at best suggests that synchronous metadata may be processed/analyzed in conjunction with video/frame data more generally and for the purposes of object/event identification ([0113-0114], [0115] “Control circuitry 304 may also process both the received video signal and the synchronous metadata to identify a user selected object”, [0118]).  Tang fails to explicitly disclose frame data and accompanying/determined object location data (to include synchronous metadata describing individual scenes) for each of the frames in a set incorporated in a queue per se, as input/’for’ that trained network model disclosed in e.g. [0038] (Examiner notes ‘creation’ only required ‘for’ claim 28, whereas e.g. input implied for claim 29).  References of record as a whole, fail to serve in any obvious combination teaching/suggesting each and every limitation as required by the claim(s) in question.  See Applicant’s Specification [0105] influencing permissible interpretation for that queue as claimed and benefits/advantages associated therewith.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669